EXAMINER'S AMENDMENT/COMMENT
This Office Action is in response to the Amendment filed 3/23/21.  As requested, claims 1-2 and 4-6 have been cancelled and claims 9 had been amended.  Claims 8-16 and 18-20 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-16 and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Ankle-foot orthoses are known as demonstrated by the prior art of record, for example, U.S. Patent Nos. 6,146,349, 6146,344 and 7,618,387 and U.S. Patent Application Publication Nos. 2007/0073202, 2012/0238928 and 2017/0216071.
With respect to claim 1, the prior art, fails to teach or fairly suggest to one having ordinary skill in the art alone, or in combination, an ankle-foot orthosis comprising a support member consisting of a strut member including a curved lower section and a straight upper section, the curved lower section extending from an arch region of a medial side of a foot plate to a posterior position above a heel side of the foot plate, the curved lower section transitioning to the straight upper section at the posterior position, 
With respect to claim 11, the prior art fails to teach or fairly suggest to one having ordinary skill in the art alone, or in combination, a method of manufacturing a custom ankle-foot orthosis for a patient’s lower leg and foot, the method comprising modifying a positive mold to form a modified positive mold, wherein modifying the positive mold to form the modified positive mold comprises forming a flattened portion of the positive mold; and forming an outer brace by molding at least one second material over a second portion of the modified positive mold.
The dependent claims which depend from claims 1 and 11 are consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786